CAMMACK, Chief Justice.
Grace Flollo-n has filed a motion for an appeal from a judgment fining her $100 and sentencing her to 60 days in jail on a charge of having liquor in her possession for sale. We are sustaining the motion for an appeal because we think there was insufficient evidence to warrant the submission of the case to the jury.
The county clerk testified that local option was in effect in Wolfe County. The *423sheriff said that Grace Hollon’s reputation was that of a liquor dealer. Clay Alexander said he went to Grace Hollon’s home and bought a half pint of red liquor “back of the house in the yard from a woman, it was not the defendant.” Alexander said also that he did not see Grace Hollon and he did not know whether or not she was at home. He stated he had never seen her with whiskey in her possession. There was no proof connecting Grace Hollon with the whiskey n any respect.
The proof as to her reputation as a dealer in liquor was insufficient to warrant the submission of the case to the jury. Bingham v. Commonwealth, 308 Ky. 737, 215 S.W.2d 845; Flynn v. Commonwealth, 314 Ky. 388, 235 S.W.2d 1004.
Judgment reversed, with directions to set it aside, and for proceedings consistent with this opinion.